Kassal, J.
(dissenting). I join Justice Presiding Kupferman’s dissent but would add the following:
The father has provided very amply and lavishly for his son over many years. He asks for the opportunity to do so voluntarily and "not under the gun” of a court mandate. I find this to be reasonable under the facts and circumstances of this case. Defendant’s relationship with his son unfortunately has been caught up in the bitter and intense feeling between his wife and himself in this matrimonial litigation, which is not unusual.
*1851 would afford him the opportunity to resume such payments as he had regularly made prior to the court’s order, recognizing that there are appropriate remedies if he fails to do so, including the imposition of counsel fees which, in my view, would then be warranted.